DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
In view of the cancelation of claim 6, the prior objection of said claim is withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kailasam et al. (USPG Pub No. 2017/0371218), hereinafter “Kailasam”, in view of Tonar et al. (USPG Pub No. 2004/0032638), hereinafter “Tonar”.
Regarding claim 1, Kailasam discloses an electrochromic light adjusting member (100) (see Fig. 1A), comprising in this order: a glass film (102) (see Fig. 1A); a light transmitting electrically conductive layer (104) (see Fig. 1A); and an electrochromic light adjusting layer (106) (see Fig. 1A), wherein the light transmitting electrically conductive layer (104) includes a first indium-based electrically conductive oxide layer (Paragraph 71, Lines 24-31), a metal layer (Paragraph 71, Lines 24-31), and a second indium-based electrically conductive oxide layer in the stated order from a glass film side (102) (see Fig. 1A, Paragraph 71, Lines 24-31). Kailasam discloses the claimed invention, but does not specify formed of silver or a silver alloy. In the same field of endeavor, Tonar discloses formed of silver or a silver alloy (Paragraph 109). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the light adjusting member of Kailasam with formed of silver or a silver alloy of Tonar for the purpose of providing a low sheet resistance transparent conductor (Paragraph 109). Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 2, Kailasam further discloses wherein the light transmitting electrically conductive layer (104) has a surface resistance value of 50 Ω/□ or less (Paragraph 71). 
Regarding claim 3, Kailasam further discloses wherein the first indium-based electrically conductive oxide layer and the second indium-based electrically conductive oxide layer are each an amorphous film (Paragraphs 71, 225). 
Regarding claim 4, Kailasam further discloses wherein the glass film has a thickness of from 20 μm to 200 μm (Paragraph 179). 


Regarding claim 7, Kailasam further discloses an electrochromic light adjusting element (see Fig. 1A, Paragraph 83), comprising: the electrochromic light adjusting member (100) of claim 1; and an electrode substrate (106c), wherein the electrode substrate (106c) is arranged on an electrochromic light adjusting layer (106a) side of the electrochromic light adjusting member (106) (see Figs. 1A-C, Paragraph 76).
Response to Arguments
Applicant’s arguments with respect to claims 1-5 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Paragraph 71 of Kailasam teaches that a transparent conductive layer is formed by stacking an ITO layer, a metal layer and an ITO layer, in that specific order. Kailasam teaches the claimed invention, 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                            3/19/2022